President.
A judgment in a foreign attachment is not conclusive, but may be examined into. It is proper evidence in this case.
The record was then read.
President. A judgment in an action to which the defendant has appeared in a court of competent jurisdiction, is, with an exception of a foreign court, conclusive on the parties to it. A judgment in a foreign court is, prima facie, evidence, but may be disproved. Perhaps the judgment of a court of another state ought not to be considered as a foreign judgment. An attachment is in rem, not in personam. So far as the property attached, it is conclusive, under the precautions and provisions of the act of assembly; beyond the property attached, the judgment may be questioned. So far, it corresponds with the views of justice and of the act of the assembly. Beyond that, making it conclusive would be contradictory to the rights of natural justice, which require that no man shall be condemned unheard, or be affected by a judgment, to which he was not a party, and had no opportunity of answering.
You will consider whether the evidence given invalidates the recovery of the sum found by the jury of inquiry on the foreign attachment, and the costs, which are both included in the judgment stated in this declaration.
Verdict for the plaintiff 14l, 14s. 7d. damages.
Young, for the defendant, moved to set this verdict aside, on the ground, that the proceedings on a foreign *267attachment, in the Southern Territory, ought not to have been received in evidence of a debt; and on an affidavit, that in common dealings and public proceedings in that territory, when any sum of money was mentioned, proc. money is meant, and that was rated at two for one.
The verdict was set aside on the last point.
And, at September term, 1795, this cause was tried again; when, the evidence of the reference and hearing both parties on it, and of the award, appearing more strongly for the defendant, the jury found a verdict for him.